In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1777V
                                         UNPUBLISHED


    JACKIE RATLIFF,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: May 26, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On November 13, 2017, Jackie Ratliff filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered right arm injuries which were
caused-in-fact by the influenza vaccine she received on November 20, 2014. Petition at
1, ¶¶ 2, 17; Stipulation, filed May 26, 2020, at ¶¶ 1-2, 4. Petitioner further alleges that
she received the vaccination in the United States, that she suffered the residual effects
of her injuries for more than six months, and that neither she nor any other party has
filed a civil action or received compensation for her injuries, alleged as vaccine caused.
Petition at ¶¶ 17-19; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained
a SIRVA Table injury, denies that the vaccine caused petitioner’s alleged shoulder
injuries, or any other injury; and denies that her current condition is a sequelae of a
vaccine-related injury.” Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on May 26, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

       Pursuant to the terms stated in the attached Stipulation, I award $80,796.24 as
follows:

               1. A lump sum payment of $80,750.00 in the form of a check payable
        to Petitioner; and

                 2. A lump sum payment of $46.24, representing compensation for full
        satisfaction of the Medicaid payments made on behalf of Petitioner by the state
        of Illinois in the form of a check payable jointly to Petitioner and

        Equian, LLC
        Member: Jackie Ratliff
        File No.: 40022395
        P.O. Box 32100
        Louisville, KY 40232

Petitioner agrees to endorse this check to the state of Illinois.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS

                                                 )
 JACKIE RATLIFF,
                                                 )
                                                 )
                Petitioner,
 V.
                                                 )    No. 17-1777V
                                                 )    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                      ECF
 SERVICES,                     ~
_______________
     Respondent. )                               )

                                          STIPULATION

       The parties hereby stipulate to the following matters:

        1. Jackie Ratliff, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the "Vaccine Program").

The petition seeks compensation for injuries related to petitioner's receipt of the influenza ("flu")

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. §

100.3(a).

       2. Petitioner received the flu vaccination on November 20, 2014.

       3. The vaccine was administered within the United States.

       4.    Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine

Administration ("SIRVA") within the time period set forth in the Table, or in the alternative, that

her shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.



                                                 1
        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue the

following vaccine compensation payments:

        a. A lump swn of $46.24 representing reimbursement of the state of Illinois
        Medicaid lien, in the form of a check payable jointly to petitioner and

                                Equian, LLC
                                Member: Jackie Ratliff
                                File No.: 40022395
                                P.O. Box 32100
                                Louisville, Kentucky 40232.

This lump sum represents full satisfaction of any right of subrogation, assignment, claim, lien, or

cause of action the state of Illinois may have against any individual as a result of any Medicaid

payments the state of Illinois has made to or on behalf of petitioner from the date of her eligibility

for benefits through the date of judgment in this case as a result of her alleged vaccine-related

injury suffered on or about November 20, 2014, under Title XIX of the Social Security Act.

Petitioner agrees to endorse this check to the state of Illinois.

        b. A lump sum of $80,750.00, which amount represents compensation for all
        remaining damages that would be available under 42 U.S.C. § 300aa- 15(a), in the
        form of a check payable to petitioner.




                                                   2
        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

§ 300aa-21(a)(l), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to this

Stipulation is not for any items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be expected to

be made under any State compensation programs, insurance policies, Federal or State health

benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

by entities that provide health services on a pre-paid basis.

        11.   Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors or assigns, does forever

irrevocably and unconditionally release, acquit and discharge the United States and the Secretary

of Health and Human Services from any and all actions or causes of action (including agreements,



                                                     3
judgments, claims, damages, loss of services, expenses and all demands of whatever kind or

nature) that have been brought, could have been brought, or could be timely brought in the Court

of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-

10 et seq., on account of, or in any way growing out of, any and all known or unknown, suspected

or unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted

from, the flu vaccination administered on or around November 20, 2014, as alleged by petitioner

in a petition for vaccine compensation filed on or about November 13, 2017, in the United States

Court of Federal Claims as petition No. 17-1777V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms of

this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.




                                                  4
        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged right

shoulder injury, or any other injury or condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                 5
Respectfully submitted,

PETITIONER:



JACKIE RATLIFF



ATTORNEY OF RECORD FOR                             AUTHORIZED REPRSENTATIVE
PETITIONER:                                        OF THE ATTORNEY GENERAL:


                                               ~[
AMY A. SENERTH, Esq.                           ~    HARINEE.REEV~
MULLER BRAZIL, LLP                             Deputy Director
715 Twining Road, Suite 208                    Torts Branch
Dresher, PA 19025                              Civil Division
(215) 885-1655                                 U.S. Department of Justice
(215) 885-1655 fax                             P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                      ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                     RESPONDENT:
AND HUMAN SERVICES:
                                               ~(_~

TAMARA OVERBY                                  CO~ E~                     ~
Acting Director, Division of Injury            Trial Attorney
Compensation Programs (DICP)                   Torts Branch
Healthcare Systems Bureau                      Civil Division
Health Resources and Services Administration   U.S. Department of Justice
U.S. Department of Health and Human Services   P.O. Box 146
5600 Fishers Lane                              Benjamin Franklin Station
Parklawn Building, Mail Stop 08N146B           Washington, DC 20044-0146
Rockville, MD 20857                            Tel: (202) 616-3644


Dated:   S/-uia ( l-< )


                                           6